AFFIRMED and Opinion Filed July 18, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01385-CV

                 THE MIAN DEVELOPMENT CORPORATION, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-03073-E

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Whitehill
       This condemnation case concerns a more than forty-year old hotel along Highway 183 in

Irving, Texas. The State condemned a portion of the hotel’s front parking spaces for a highway

expansion but none of the hotel’s three buildings. The jury awarded the property owner, Mian

Development Corporation, a total of $1,186,350 for both the land taken and damages to the

remaining property.

       The dispute focused primarily on the second calculation, and that debate was heavily

influenced by conflicting opinions regarding whether the hotel would be viable post-taking.

Mian’s owner, its two appraisal experts, and even the State’s hotel data expert testified that the

taking rendered the remaining hotel unviable; whereas, the State’s appraisal experts testified that

the hotel had a remaining useful life of at least five years. The jury’s verdict in this contest between
battling experts more closely aligned with the State’s experts’ opinions. Accordingly, this appeal

concerns the admissibility of the State’s experts’ opinions.

       In four issues, Mian argues that (i) the trial court erroneously admitted testimony from

three of the State’s expert witnesses, two of whom Mian called as adverse witnesses in its own

case in chief; (ii) the erroneous admission of the experts’ testimony violated its constitutional rights

to a jury trial, just compensation, and due process; (iii) the trial court erred by denying its motion

for new trial; and (iv) cumulative errors require reversal. Because Mian does not contend that the

State’s experts were unqualified, the admissibility issue turns on whether their opinions were

relevant and based on reliable valuation methods and underlying data. Both side’s experts used

one or more of the same valuation methods and much of the same supporting data.

       Based on the issues and arguments Mian asserts and the record before us, we conclude that

Mian has not shown that the rulings were an abuse of discretion. Therefore, Mian’s constitutional

rights to a jury trial, due process, and just compensation were not violated. Likewise, the trial

court did not err by denying the motion for new trial because: (i) the evidence is sufficient to

support the judgment; (ii) there was no abuse of discretion in allowing the State’s experts to testify;

and (iii) Mian was not deprived of the opportunity to cross-examine the State’s experts. Because

there was no error, there was no cumulative error. We thus affirm the trial court’s judgment.

                                          I. BACKGROUND

       Before the taking, Mian owned a 4.3576 acre property on which the Sterling Hotel and

garage are located (the Property). The Sterling has three buildings: a twelve-story full-service

hotel tower with 360 rooms; an adjoining building in which the hotel lobby, restaurant, and

common areas are located; and a five-story parking garage.




                                                 –2–
        In 2014, the State filed a petition for condemnation seeking to take a 24,290 square foot

parcel of the Property for its plan to widen State Highway 183, including some of the Sterling’s

parking spaces and landscaping. The taking also entails moving the new right-of-way line within

three feet of the Sterling parking garage.

        Special commissioners awarded Mian $3,499,999. Both parties objected to the award and

both disagreed about the Property’s market value before the State’s acquisition. The parties agreed

to set aside the Commissioners’ conditional order granting a writ of possession and the case was

set for a jury trial.

        At trial, Mian argued it should be compensated for the Property and the values of the

improvements because the taken portion rendered the remaining property unviable. That is, Mian

argued that its damages were the hotel’s value before the taking minus zero dollars for a total loss.

To this end, Mian offered two appraisal witnesses, Josh Korman and Peter Malin, who testified

that the total compensation due to Mian was $13,600,101 and $19,100,000, respectively.

                                                –3–
                On the other hand, the State’s appraisal witnesses, Matthew Browne and Alan Pursley,

    testified that the compensation owed to Mian was $1,027,927 and $764,970, respectively. Both

    experts opined that the Sterling had some continued viability. Thus, their damages models

    measured the hotel’s pre-taking value less its post-taking value.

                Bruce Walker, a hotel expert, also testified for the State and opined that the Sterling was

    unsustainable.

                The jury was asked to determine the value of the land taken and the damages to the

    remainder due to the taking and found, (i) the fair market value of the taking was $286,350 and

    (ii) the damages to the remaining property were $900,000. The trial court entered judgment on

    this verdict. Mian then moved for a new trial, which the trial court denied.

                The following chart summarizes the evidence regarding the (i) pre-taking values of, and

    damages to, the remainder property and (ii) jury’s related damages finding:


    Method                       Mian              Korman1      Malin2                         Browne3                Pursley                 Jury
Income                                  NA        $13,315,033 $19,255,000                      $3,883,609                   NA                         NA
Comparable
Sales                                   NA        $13,274,573 $19,425,000                      $3,769,524                        NA                    NA

Cost                                    NA        $13,014,275            18,075,000            $3,489,535 $4,911,9854                                  NA
Agreed Tax
Valuation                    $2,550,000                 —                            NA                    NA                    NA                    NA
Damages to
Remainder                               NA           Total Loss            Total Loss             $804,451                      $05          $900,000




         1
             Mian Ex. 99 minus $405,427 per Mian Ex. 100.
         2
             Mian Ex. 151 minus $375.000; 13 RR18.
         3
             State Ex. 33 minus $223,476 from State Ex. 32; 11 RR 35.
         4
             State Ex. 65; 5 RR 87.
         5
           Although Pursley did not offer a traditional diminution in value opinion regarding the remainder property, he did offer a $764,970 amount
    to remedy the parking situation.



                                                                         –4–
                                                              II. ANALYSIS

A.         First and Second Issues: Did the trial court abuse its discretion by admitting the
           expert testimony, thereby infringing Mian’s constitutional rights?

           Mian argues that Walker’s, Browne’s, and Pursley’s expert testimony should not have been

admitted. According to Mian, these allegedly erroneous evidentiary rulings infringed on its

constitutional rights to a jury trial, due process, and just compensation. 6 We reject these arguments

because the record contains evidence from which the trial court could have reasonably found that

the experts’ opinions related to disputed issues, used accepted methods, and were based on reliable

data. And the record does not establish that the experts’ analysis contained analytical gaps.

           1.         Standard of Review and Applicable Law

           The trial court is the “evidentiary gatekeeper” responsible for excluding irrelevant and

unreliable expert evidence. Exxon Pipeline Co v. Zwahr, 88 S.W.3d 623, 629 (Tex. 2002). It has

broad discretion to determine the admissibility of evidence, and we will reverse only for an abuse

of that discretion. Id

           An expert’s testimony is admissible if the expert is qualified to testify about “scientific,

technical, or other specialized knowledge” and the testimony is relevant and based upon a reliable

foundation. TEX. R. EVID. 702; TXI Transp. Co. v. Hughes, 306 S.W.3d 230, 234 (Tex. 2010).

           Expert testimony is unreliable if it is based on unreliable data or if the expert draws

conclusions from his underlying data based on a flawed methodology. Ford Motor Co. v.

Ledesma, 242 S.W.3d 32, 39 (Tex. 2007) (quoting Merrell Dow Pharms., Inc. v. Havner, 953
S.W.2d 706, 714 (Tex. 1997)).




        6
          The State argues Mian waived these arguments by calling the State’s appraisal experts in its case-in-chief. Because the result is the same
as if there were a waiver, we assume no waiver and address the substance of Mian’s issues and arguments.



                                                                       –5–
       Testimony may also be unreliable if there is “too great an analytical gap between the data

the expert relies on and the opinion offered.” Zwahr, 88 S.W.3d at 629. In applying this reliability

standard, the trial court does not decide whether the expert’s conclusions are correct; rather, it

determines whether the analysis used to reach those conclusions is reliable. Gammill v. Jack

Williams Chevrolet, 972 S.W.2d 713, 727 (Tex. 1998).

       Unreliable expert testimony is legally no evidence, Seger v. Yorkshire Ins. Co., 503 S.W.3d
388, 410 n.23 (Tex. 2016), and it is an abuse of discretion to admit such testimony, see Gharda

USA, Inc. v. Control Sols.,Inc., 464 S.W.3d 338, 347–48 (Tex. 2015).

       2.      Bruce Walker

               a.       Introduction

       Walker is not a real estate appraiser; he is instead an expert on hotel valuation. Rather than

giving a valuation opinion as such, Walker provided background testimony that educated the jury

or related to the value calculations. His testimony was significant to this case because, contrary to

Mian’s experts, it tended to lower the hotel’s pre-taking value and to increase the hotel’s post

taking value. As to the hotel’s continued viability pre-taking, Walker walked a fine, line falling

just short of unequivocally stating that hotel was not viable pre-taking.

       Mian argues that the trial court erred by denying its expert challenge to Walker because:

(i) Walker relied on the Sterling’s actual financials and valued the existing operation; (ii) even if

using the existing financials was a correct methodology, Walker ignored the existing financials

and formulated his own financial projections; (iii) Walker offered no evidence of income for the

years he rejected; (iv) Walker incorrectly identified the two zip codes around the Sterling as the

market; and (v) Walker’s data did not assist the jury with understanding the evidence or

determining an issue.




                                                –6–
           Significantly, however, the court excluded the evidence Mian challenged in its first three

arguments. And while Mian generally complains that the court excluded the objected-to data but

allowed unreliable opinions about the data, the record reflects that the data was excluded and

Walker did not opine about the excluded data.7 Therefore, we consider only whether Walker’s

methodology was unreliable and whether his testimony was relevant to determining the damages

that the taking caused to the remainder portion.

                      b.         Walker’s Testimony Generally

           Walker testified generally about the Sterling’s location, size, age, and branding (or lack

thereof). He defined and explained certain terminology for the jury, including average daily rate

or ADR (the average price the hotel charged the customer for the relevant time period), occupancy

rate (the number of rooms sold divided by the number of rooms available), and RevPAR (total

revenue for selling rooms divided by the number of rooms available.)

           Walker examined data for the Dallas County hotel market for 2014, and found an

occupancy rate ranging from 66-72%, an ADR of $79-$83, and RevPAR from $52.99-$59.84.

This market showed “pretty strong growth” percentages ranging from 4-6%.

                      c.         Zip Codes

           Walker also analyzed the lodging market for two zip codes, 75247 and 75062, around the

Sterling. His analysis covered the years 2011-2014, and excluded the Sterling itself. Walker

referred to this as the “local market.”

           Comparing this market to the Dallas County market showed “significantly lower

production,” with approximately $55 RevPAR in the Dallas market and $47 RevPAR in the local




     7
       Likewise, Mian complains that by excluding the data but allowing the testimony, it was deprived of the right to cross-examine Walker. But
Mian does not identify any specific testimony nor have we found any pertinent to the excluded data. Therefore, we need not address this argument.

                                                                     –7–
market (a 14.5% difference). Walker thus concluded that the local market “doesn’t appear to be a

very good market.”

       Mian contends that Walker provided no information about why he chose the two zip codes

to define the local market or whether they were comparable to the Sterling’s market. But Walker

specifically testified that the local market was representative of the Sterling’s market area and that

this is the market that competes with the Sterling.

       Moreover, Mian’s appraisers both focused on properties in these two zip codes. Korman

looked at seven comparable properties and Malin at fourteen properties, and for each, five of the

comparable properties were in the zip codes Walker used. Matthew Browne, one of the State’s

appraisers, also relied on comparable properties from this market area.

               d.      Averaged Data

       Mian also complains that Walker only averaged the market data presented to the jury. The

record reflects, however, that Walker provided hotel-by-hotel underlying data in addition to the

market averages of ADR, occupancy rate, and RevPAR. Contrary to Mian’s suggestion, Walker

did not testify that the Sterling’s value was the average of the market data. Moreover, Mian’s

expert also considered the average performance of hotels in the market area.

               e.      Hotel Size and Age

       Walker opined that the Sterling is too large for its market, and said that “larger hotels have

closed very significantly if they’re not in the downtown area.” Thus, according to Walker, the

Sterling “is in jeopardy” because of its size and location. Walker further noted that the Sterling is

forty years old and “the odds of it surviving five years are extremely low.”




                                                 –8–
                      f.         Branding

           Walker explained the significance of a hotel’s brand. He looked at the hotels in the local

market and compared the 2014 RevPAR for independent hotels with chain hotels with a recognized

brand.

           The branded hotels had $49.41 RevPAR and the independents had $27.57. Walker

explained that this result is consistent with the hotel market in Texas generally. Independent hotels

are only 14 percent of the hotel revenues in the state, and those that have brands are doing

“extremely well.” On the other hand, the low priced independents “are on their last legs.” He

explained that he calls those independent hotels “notel motels - - - and they can’t get a brand.”

Walker therefore opined that the Sterling cannot survive without being branded.

           Mian insists that Walker’s opinions consisted of “bare conclusions lacking any supporting

basis.”8 According to Mian, the jury was told that “the Sterling was unsustainable simply because

Bruce Walker says it is.” But the record reflects otherwise. Walker’s conclusion was that, viewing

all of the characteristics that he described—location, size, age, and lack of branding—the Sterling

is “not sustainable.” We therefore reject Mian’s argument that the testimony was conclusory.

                      g.         Morale—Displacement

           Mian also argues that Walker’s testimony is similar to testimony offered in Morale v. State,

557 S.W.3d 569, 575–76 (Tex. 2018). We disagree.

           In Morale, the State planned to condemn a portion of a 33,000 square-foot property for

improving FM 720. The property was improved with an 8,831 square-foot building used for a

vehicle and collision repair business. The State planned to take a 3,200 square-foot strip of land,

which included a metal canopy that would have to be demolished.




      8
        Mian also contends that Walker relied on his own income projections to conclude that the Sterling was not viable. But Walker did not offer
any testimony based on income projections; that data was excluded.

                                                                      –9–
       The State’s appraiser concluded that the business could still be used as an auto repair shop

after the taking, but not as a collision repair shop. Because the property’s use would change, the

State classified the property owners as “displaced,” which would mean that they would be unable

to conduct business in the same or similar manner as prior to the acquisition. Id. at 572. But the

State’s land planner subsequently developed a second plan for the property’s continued use as a

collision repair shop. Thus, the State revoked the property owners’ displacement status. The

difference meant whether the subtrahend in the value before and post-taking calculation was zero

dollars or had a positive value.

       At trial, two State’s experts suggested that the property owners might be given a zoning

variance to allow the property owners to continue the collision repair business in a nonconforming

way. Both experts conceded, however, that they could not testify about whether such a variance

would actually be granted. The trial court excluded this testimony as irrelevant. But the court

admitted testimony from two other experts discussing displacement. The court of appeals reversed

and remanded, holding that the displacement evidence was irrelevant and harmful. Id. at 573.

       Considering whether the displacement evidence was admissible, the supreme court held

that, “expert testimony in condemnation cases is inadmissible if it relates to ‘remote, speculative,

and conjectural uses’ of the property that ‘are not reflected in the present market value of the

property.”’ Id. at 575–76 (citing State v. Schmidt, 867 S.W.2d 769, 773 (Tex. 1993)). The court

qualified, however, that “an expert’s opinion may assume facts established by legally sufficient

evidence.” Id. at 575. Finally, the court held that the testimony was admissible because the

expert’s assumption that the property owners could not continue the property’s existing use was

grounded in evidence and “did not improperly assume facts with an insufficient evidentiary basis.”

Id. at 575–76. To that end, the court said, “. . . the State was free to cross-examine [the expert] on

his assumptions, but they did not render his testimony wholly speculative and therefore

                                                –10–
inadmissible.” Id. at 576. On the other hand, the court concluded that the expert testimony

concerning zoning variances was sufficiently speculative that it was within the trial court’s

discretion to exclude it. Id.

       Likewise, the record reflects that Walker’s opinions were grounded in legally sufficient

evidence (that was not excluded). Walker opined that the Sterling was not sustainable based on

examination and comparison of Texas-wide data, Dallas County data, and local market data.

Significantly, he did not conclusively state that the Sterling would definitely go out of business.

Instead, he offered an opinion concerning the likelihood of its continued viability apparently both

before and after the taking. See e.g., State v. Little Elm Plaza, Ltd., No. 02-11-00037, 2012 WL
5258695, at *12–14 (Tex. App.—Fort Worth Oct. 25, 2012, pet. dism’d) (mem. op.) (experts may

testify about how an uncertainty regarding governmental action may affect market value but may

not opine on how the uncertainty will actually be resolved).

       Walker’s testimony was also relevant to the market value determination, as evidenced by

the fact that both side’s appraisal experts relied on his data in whole or in part. For example,

Korman and Malin used Walker’s Texas Hotel Performance Factbook for comparable hotel data.

Similarly, Browne relied on “a lot of” Walker’s data. And Pursley relied on Walker’s data

concerning the Sterling’s location, age, size, and lack of recognized brand.

       Given the foregoing, we conclude that Walker’s opinions are based on reliable

methodology and are sufficiently grounded in the evidence. There is no gap in his testimony

because he fully explained the factual bases for his conclusions.

       Because Walker’s opinions were reliable and relevant to the market value determination,

it was the type of expert testimony the trial court could reasonably have concluded would assist

the trier of fact. See K-Mart Corp. v. Honeycutt, 24 S.W.3d 357, 360 (Tex. 2000) (expert testimony




                                               –11–
assists trier of fact when knowledge on relevant issue is beyond that of average juror). Therefore,

the trial court did not abuse its discretion by admitting Walker’s testimony.

       3.      The State’s Appraisers

               a.      Introduction

       Mian also argues that the trial court should have excluded the testimony of the State’s

appraisers, Browne and Pursley, because they used flawed appraisal methodology and relied on

Walker. Mian further asserts that the trial court deprived it of the right to cross-examine these

experts by excluding certain data they relied on but nonetheless allowing them to testify. We begin

by examining the experts’ methodology.

       Both the United States and Texas Constitutions require governments to compensate

landowners for takings of their property for public use. U.S. CONST. amend. V (requiring “just

compensation”); TEX. CONST. art. 1, § 17 (“adequate compensation”). “Compensation for land

taken by eminent domain is measured by the fair market value of the land at the time of the taking.”

City of Sugar Land v. Home and Hearth Sugarland, L.P., 215 S.W.3d 503, 511 (Tex. 2007). Thus,

a fundamental damage issue in the typical condemnation case is how to measure the condemned

property’s market value.

       Market value had two applications in this case. One was the market value of the taken

parcel, which is not challenged on appeal. The other is the remainder’s market value before and

after the taking as that difference affects the damages the taking caused to the remainder property.

       “Market value is defined as the price the property would bring when offered for sale by

one who desires to sell but is not obliged to do so and bought by one who desires to buy but is

under no necessity to do so.” City of Sugar Land, 215 S.W.3d at 511.




                                               –12–
          “In the ‘willing seller—willing buyer test’ of market value, all factors should be considered

that would reasonably be given weight in negotiations between a seller and a buyer.” 215 S.W.3d

at 512.

          “In determining market value, the jury may consider all uses for which the property is

reasonably adaptable and for which it is (or in all reasonable probability will become) available

within the foreseeable future.” Id. at 511.

          The three traditional approaches to determining market value are the (i) comparable sales,

(ii) cost, and (iii) income methods. Religious of the Sacred Heart v. City of Houston, 836 S.W.2d
606, 615–17 & n.14 (Tex. 1992).

          “When only a part of a tract is taken, as here, the landowner is entitled to (1) the fair market

value of the part taken and (2) any damage to the remainder as a result of the taking.” 215 S.W.3d

at 514. Determining the remainder property’s fair market value “requires measuring the difference

between the value of the property immediately before and after the taking. Id.

          Appraising property is not an exact science based on set mathematical formulas. Harris

Cnty. App. Dist. v. Kempwood Plaza, Ltd., 186 S.W.3d 155, 161 (Tex. App.—Houston [1st Dist.]

2006, no pet.). Consequently, Texas courts have a wide degree of latitude when determining

admissibility. Id. at 162.

          Like expert testimony on any other matter, an expert appraisal witness in a condemnation

case must not only be qualified, but his or her testimony must be relevant and based upon a reliable

foundation. Guadalupe-Blanco River Auth. v. Kraft, 77 S.W.3d 805, 807 (Tex. 2002).

          The owner has the burden to establish fair market value. See City of Sugar Land, 215
S.W.3d at 514. Texas courts have long recognized that the question of market value is “peculiarly

one for the fact finding body.” Texas Pipeline Co. v. Hunt, 228 S.W.2d 151,156 (Tex. 1950).




                                                   –13–
            Here, the crux of Mian’s complaint about the State’s appraisers concerns the methodology

they used to measure the property’s remaining market value after the taking.

                        b.         Browne

                                   (i)        Introduction

            Browne is a licensed real estate appraiser and MAI.9 He has appraised all types of

properties, including hotels, and the majority of his work is in condemnation cases.

            Browne appraised the Property three separate times. His final appraisal, presented at trial,

(i) was based on market data, his review of other area hotels’ performance, and conversations with

brokers and (ii) concluded that the Sterling’s highest and best use was continuing as a long-term

guest hotel because the Sterling was nearing the end of its economic life. His inspections

confirmed this: he found numerous areas of deferred maintenance; dated appearance, designs, and

repair; and a stale odor throughout the hotel.

            Browne used the cost approach, comparable sales, and the income approaches to value the

Sterling in light of its highest and best use.10 In his last appraisal, he ultimately recommended total

damages of $1,027,927 (property taken plus damage to the remainder), based on finding 363 viable

rooms and a usable parking garage. He first offered this testimony when Mian called him as an

adverse witness to testify in its case-in-chief.

            Mian argues that Browne’s testimony should have been excluded because: (i) he used

flawed methodology in his “HBU analysis”; (ii) his opinions and data employed improper

methodology because he used the Sterling’s actual financials to calculate market value; (iii) he

relied on Bruce Walker; (iv) the court struck his unreliable data so he had no support for his trial




     9
         MAI stands for Member of the Appraisal Institute, which is the highest designation one can achieve in the Appraisal Institute.
     10
        The cost and sales comparison approaches are not at issue. Browne valued the Property at $3,713,011 using the cost approach and
$3,993,000 using the sales comparison approach.

                                                                       –14–
opinions; and (v) Mian was unable to cross-examine him because the trial court struck his

underlying data.

                         (ii)    Highest and Best Use

          We begin with Browne’s HBU testimony. Mian complains that this analysis is flawed

because Browne did not utilize the accepted definition of market value in determining the

Sterling’s HBU. We disagree.

          In determining market value, the jury considers the condemned property’s highest and best

use. Enbridge Pipelines, L.P. v. Avinger Timber, LLC, 386 S.W.3d 256, 261 (Tex. 2012). When

the property’s highest and best use is disputed, the jury decides which use is appropriate. State v.

Windham, 837 S.W.2d 73, 76–77 (Tex. 1992). The four factors considered when determining a

property’s highest and best use are: (i) legal permissibility, (ii) physical possibility, (iii) financial

feasibility, and (iv) “maximal productivity.” City of Sugar Land, 215 S.W.3d at 511. Browne

identified these factors and explained how he used them to reach his conclusion that the Sterling’s

highest and best use was continued use as a long-term hotel.

          Further, Browne’s report states that the appraisal’s purpose is to determine the Property’s

fair market value defined as:

          The price the property would bring when offered for sale by one who desires to sell
          but is not obligated to sell, and is bought by one who desires to buy, but is under
          no necessity of buying, taking into consideration all of the uses to which it is
          reasonably adaptable and for which it either is, or in all reasonable probability, will
          become available within the reasonable future.

This comports with the generally accepted definition of market value. See Sharboneau, 48 S.W.3d

at 182.

          Because Browne used the accepted fair market value definition, followed the appropriate

steps for determining highest and best use, and supported his opinions with market data, we reject

Mian’s premise that Browne’s HBU determination utilized improper appraisal methodology.


                                                  –15–
                                  (iii)      The Sterling’s Actual Financial Information

           Next, we consider Browne’s use of the Sterling’s actual financials. Mian argues that

Browne “makes the Sterling’s income the basis of his income approach,” and contends that it is

inappropriate to compute market value based on a business’s income. We reject that argument

because the actual financials were only one data set in the overall analysis. Moreover, Mian views

Browne’s use of the Sterling financial data out of context.11

           To start, Browne used the income approach to determine the Sterling’s market value. The

income approach consists of estimating a property’s future income and applying a capitalization

rate to determine the property’s present value.12 Sharboneau, 48 S.W.3d at 183. The income

approach is particularly appropriate when a hotel would be valued on the open market according

to the amount of income it already generates. State v. Bristol Hotel Asset Co., 293 S.W.3d 170,

172 (Tex. 2009).

           Next, Browne testified about the income approach, which is further detailed in his report.

There, Browne uses four comparable properties to determine the variables for his income

approach: ADR, occupancy rate, and RevPAR. The four comparable properties, the Super 8, the

Park Inn, the Dallas Love Field Ramada Inn, and the MCM Elegante were also used as

comparables by Mian’s expert. These properties showed an ADR between $21.50 and $47.86.

Browne used a $23 ADR because the Sterling was at the end of its economic life. He estimated

an 80% occupancy rate and reviewed market data to determine expenses.




      11
          Mian cites numerous cases concerning the unavailability of lost profits damages in condemnation cases to argue that Browne’s testimony
regarding the Sterling’s actual financial data was irrelevant and should not have been allowed.. See, e.g., State v. Cent. Expressway Sign Assocs.,
302 S.W.3d 866, 871 (Tex. 2009) (advertising revenues from billboards inadmissible to value sign site lease); City of Austin v. Ave Corp., 704
S.W.2d 11, 13 (Tex. 1986) (denying landowner’s lost profits request); City of Dallas v. Priolo, 242 S.W.2d 176, 179 (Tex. 1951) (excluding
testimony about lost business). As Mian acknowledges, however, this case does not involve lost profits or access denial claims. Thus, the lost
profits line of cases do not control our analysis.
     12
        The capitalization rate is defined as the rate of interest investors would require as a return on their money before they would invest in the
income-producing property, taking into account all the risks involved in that particular enterprise. Polk County v. Tenneco, Inc., 554 S.W.3d 918,
921 (Tex. 1977).

                                                                      –16–
       Then, to determine the capitalization rate, Browne talked to brokers and reviewed his sales

data. The Park Inn sold on a 24% capitalization rate. Using this data set with other market data,

Browne estimated a 20% capitalization rate for the Sterling. Applying that rate yielded a

$4,107,085 value. Browne therefore concluded that the whole property was valued at $4,000,000,

which was a higher value than his first two appraisals.

       Finally, although Browne’s report refers to the financial data Mian provided in discovery,

it is only one data set in his analysis. As Browne explained, there were discrepancies in the data

Mian provided in discovery and the data it provided to the Comptroller for tax purposes.

Consequently, in computing ADR, Browne also relied on market data and an ADR rate above the

rate Mian reported. Although that ADR market estimate was below the average of comparable

properties, because he appraised the Sterling as a long-term tenant hotel rather than an overnight

hotel, occupancy rates and RevPAR were above what Mian reported to the Comptroller. Browne’s

market estimate conclusions were based on his HBU analysis and the comparable properties he

examined. Thus, contrary to Mian’s assertions, Browne’s opinions were not “based on or

inextricably tied to Mian’s financials.”

                       (iv)    Relying on Walker

       Mian’s argument that Browne’s opinions should have been excluded because he relied on

Walker are similarly unpersuasive. This argument rests on Mian’s premise that Walker’s data is

unreliable. We have concluded otherwise. Therefore, there was no basis to exclude Browne

because he relied on Walker.

                       (v)     Excluded Evidence

       Finally, Mian argues that the court struck Browne’s “unreliable data,” so he had no basis

for his opinions at trial, and striking this data precluded Mian from cross-examining Browne.

Mian’s argument incorrectly states what happened.


                                              –17–
        Mian filed three pre-trial motions in limine seeking to exclude (i) DCAD records showing

tax protest values Mian agreed to, (ii) Internet reviews of the Sterling, and (iii) Dallas Police

Department crime reports relating to the Sterling. When arguing the limine motions, Mian urged

the court to exclude this evidence because the State’s appraisers did not rely on these items. The

trial judge said, “We’ll keep out pure conclusions not based on anything. But the general rule is

that an expert can rely on hearsay . . . .”

        The court granted the motions, effectively ruling that the data could not be presented to the

jury without first seeking the court’s permission. See Fort Worth Hotel Ltd. P’ship v. Enserch

Corp., 977 S.W.2d 746, 757 (Tex. App.—Fort Worth 1998, no pet.). When ruling, the judge

remarked:

        So I guess the motion in limine is sustained. But if his testimony on direct
        examination is - - and if we have to do it outside the presence of the jury, we will -
        - that I relied on police reports and such - - and that would make sense if he did - -
        I can understand that’s something somebody would look at in appraising a piece of
        property.

        Mian now seeks to advance the opposite argument—that Browne actually did rely on the

data and his testimony should therefore be excluded. This argument presents several questions.

        First, the data was never excluded, nor was it deemed “unreliable.” A trial court’s ruling

on a motion in limine is not a ruling on admissibility, it is a tentative ruling that prohibits a party

from asking a question or offering specific evidence before the jury without first asking the court

for a ruling. Id.

        Second, neither party sought to admit the data at trial, so there was no final ruling on

admissibility or whether the data was reliable. See Rodriguez v. Liberty Mut. Ins. Co., 565 S.W.2d
90, 92 (Tex. Civ. App.—San Antonio 1978, writ dism’d). Likewise, during trial, Mian did not




                                                –18–
advise the trial court that excluding the data would impair Mian’s ability to cross-examine the

witness. See TEX. R. APP. P. 33.1(a)(1).13

           Third, Browne had voluminous data to support his opinions. Of that data, only the police

reports, internet reviews, and tax records were at issue. At trial, Browne testified that he could

exclude all of that information and “would still come up to a very similar number.” Although

Mian argues that Browne’s “ability to exclude the impermissible data is far from the truth,” it

should have requested a hearing outside the jury’s presence and asked the court’s permission to do

so if it wanted to develop that theory on cross-examination.

           Fourth, it was Mian that requested a preliminary ruling on exclusion. So even had Mian

pursued the exclusion to a final ruling, it would have no basis to complain about that ruling on

appeal. See Tittizer v. Union Gas Corp., 71 S.W.3d 857, 862 (Tex. 2005) (“invited error” doctrine

provides that a party cannot successfully lodge an appellate challenge to a trial court action the

complaining party asked the court to take).

           Finally, even had there been a ruling, and even had Browne relied on the data, it is well-

established that experts can “rely on inadmissible hearsay, privileged communications, and other

information that the ordinary witness may not.” In re Christus Spohn Hosp. Kleberg, 222 S.W.3d
434, 440 (Tex. 2007) (orig. proceeding). Here, there is nothing to establish that the complained-

of data was not the type of data that appraisers would rely on in forming an opinion. See TEX. R.

EVID. 703.

           Accordingly, we conclude the trial court did not err by refusing Mian’s challenge to

Browne.




   13
        Mian first raised the argument that its ability to cross-examine the experts in its motion for new trial.

                                                                       –19–
                       c.         Pursley

                                  (i).       Introduction

           From an overall perspective, Pursley’s net contributions to the evidentiary stew were his

opinions that (i) the Sterling’s pre-taking value was 26% higher than Browne’s highest valuation;

(ii) the land taking did not significantly affect the Sterling’s post-taking value; and (iii) Mian would

incur $598,301 in costs to cure the parking situation resulting from the taking.

           More specifically, Pursley testified that the Sterling is in an industrial area and he believes

it was constructed to supply the demand from Texas Stadium. Now that Texas Stadium is closed,

the hotel is at a competitive disadvantage to other hotels. His HBU analysis concluded that the

Sterling’s highest and best use was industrial if vacant. As improved, its highest and best use is to

continue its current operation.

           For his analysis, Pursley estimated the value of the land based on comparable vacant land

sales and the value of the improvements based on the Marshall-Swift Cost Guide.14                    The

comparable sales ranged from $3.02-$5.15 per square foot, which Pursley adjusted based on their

comparison to the Property. The adjusted range was $3.32-$5.66 per square foot, so he used $5

per square foot for his estimate. Using this calculation, he valued the remainder land at $949,080.

           Next, Pursley valued the remainder improvements, relying on the Marshall-Swift guide to

determine the building’s replacement cost. He used a forty-five year economic life to calculate

depreciation, and because the Sterling is forty years old, he calculated the improvements’

depreciated value at 90%. The improvements’ depreciated value was $4,129,574, which, added

to the $949,080 land value, resulted in a $5,078,654 total property value before the acquisition.

           Pursley performed a new appraisal to value the remaining property after the acquisition.

The primary difference between the Property before and after the taking was the loss of parking.


    14
         Marshall-Swift is a cost-estimating service that produces a manual.

                                                                     –20–
But Pursley did not find any damage as a result because there was no reduction in the use or utility

of the Property.

          Pursley added $166,669 (the value of the property being acquired) to $598,301 (the

estimated cost to reconfigure the parking lot and restore the garage function) to conclude that Mian

was entitled to $764,970 total compensation.

          Mian argues that the trial court erred by denying its challenge to Pursley because he: (i)

used flawed methodology by using only the cost approach; (ii) relied on Walker’s “unreliable

opinions and data” for his HBU determination; and (iii) relied on unreliable data that the trial court

excluded, leaving Pursley with no underlying data to support his trial opinions and thus leaving

Mian with no effective way to cross-examine him. For the same reasons discussed above, we

reject the latter two arguments, and consider only whether Pursley’s cost-only methodology was

flawed.

                        (ii).   Methodology

          Mian’s sole complaint about Pursley’s methodology is that he used only the cost approach

to determine market value. We disagree.

          The cost approach is one of the three approved appraisal methods. See Sharboneau, 48
S.W.3d at 182. This approach assumes that “an informed purchaser of the property would pay no

more than the cost of constructing a like property with the same usefulness as the property to be

valued.” Polk County v. Tenneco, Inc., 554 S.W.2d 918, 921 (Tex. 1977). Using this method is

usually a secondary approach to valuation and tends to set the upper limit of market value. Id.

The cost approach is acceptable if it is made clear to the jury that “the ultimate point of inquiry

and decision is market value.” Religious of Sacred Heart of Texas v. City of Houston, 836 S.W.2d
606, 616 (Tex. 1992).




                                                –21–
       Mian relies on City of Sugar Land v. Home and Hearth Sugarland, 215 S.W.3d 503, 515–

16 (Tex. App.—Eastland 2007, pet. denied) to argue that the cost approach is only appropriate in

a few narrow circumstances not present here. Mian’s reliance is misplaced for several reasons.

       To start, it is hard to say that using the cost approach was inherently improper in the abstract

since every expert in the case also used that approach. Instead, the issue was whether the trial

court should have rejected Pursley’s testimony because he concluded that the facts did not warrant

using the other approaches in this case too.

       Next, in Sugarland, an appraiser used the cost approach to support his damage model and

the income approach as a method of comparison when calculating a hotel’s diminished value. The

court noted that, “Whether to allow testimony as to the cost approach . . . is a function of the court

as a gatekeeper.” Id. at 515. The court further wrote that, “No matter which appraisal method an

expert uses . . . it is valid if it produces an amount that a willing buyer would actually pay a willing

seller.” Id. Rejecting the challenge to the cost approach, the court concluded that, because the

property was unique and not frequently exchanged in the market place, the cost approach was a

proper barometer for assessing market value. Id. at 515–516. The opinion, however, does not

suggest that the use of the cost approach is limited only to the unique circumstances in that case.

       Further, the evidence here also involves circumstances that arguably support Pursley’s use

of the cost approach. Pursley testified that he looked for data to support the other approaches but

found it lacking. He explained that the Sterling was near the end of its economic life and investors

will not purchase a property if they cannot recoup their investment. Comparable properties would

also be at the end of their economic life and suffer similar external depreciation. Pursley did not

find enough comparable sales that, in his opinion, were truly comparable, and thus to use that

approach he would have to make adjustments that were “too subjective.”




                                                 –22–
       Likewise, when Pursley attempted an income approach analysis, he did not find enough

market data to indicate the Sterling could generate sufficient income to induce an investor to

purchase the Property. Given the absence of data supporting the income or comparable sales

approaches, Pursley performed a cost approach.          Pursley adequately explained the special

circumstances supporting his use of the cost approach.

       Significantly, in Pursley’s testimony and throughout the case, there was never any question

but that fair market value was the ultimate focus of the jury’s determination, and Mian does not

contend otherwise. The jury received cost method evidence from three other witnesses along with

their opinions regarding the income and comparable sales approaches. The jury was able to sift

through all of the competing evidence and give Pursley’s opinions the weight it deemed proper.

       Finally, Mian does not argue that admitting Pursley’s testimony alone constituted

reversible error. Rather, Mian argues that the combined alleged errors in admitting the testimony

of the State’s experts collectively produced reversible error.

       Based on the record before us, we cannot conclude that the trial court abused its discretion

by admitting Pursley’s testimony.

       4.      Conclusion.

       The trial court did not abuse its discretion by denying the requested exclusion of the State’s

experts and, therefore, Mian’s constitutional rights were not violated. Appellant’s first and second

issues are resolved against it.

B.     Third Issue: Did the trial court err by denying Mian’s motion for new trial?

       No. We cannot conclude that the jury’s verdict in this contest between competing experts

is so contrary to the overwhelming weight of all the evidence to be manifestly unjust and we have

previously disposed of Mian’s other motion for new trial arguments.




                                               –23–
       Mian’s third issue argues that the trial court erred by denying Mian’s motion for new trial

because: (i) had Walker, Browne, and Pursley been excluded, the verdict would have been

different, (ii) excluding the expert’s unreliable data but allowing the experts to testify deprived

Mian of the ability to cross-examine the experts, and (iii) the evidence is factually insufficient to

support the verdict.

       1.       Expert Testimony and Cross-Examination

       We have concluded that the trial court did not abuse its discretion regarding the

admissibility of expert testimony. Therefore, the trial court did not err by denying the motion for

new trial on these grounds.

       2.       Sufficiency of the Evidence

       Mian further argues that the evidence is factually insufficient because the court admitted

unreliable expert testimony. Ordinarily, parties argue that unreliable expert testimony renders the

evidence legally insufficient. See Whirlpool Corp. v. Camancho, 298 S.W.3d 631, 638 (Tex.

2009). To the extent Mian intended to assert a legal sufficiency challenge, we have already

concluded that the complained-of testimony was reliable. Moreover, competing expert opinions

are not legally insufficient because they contradict each other. Rather, they raise fact issues for

the jury to resolve. McKinney Indep. Sch. Dist. v. Carlisle Grace, Ltd., 222 S.W.3d 878, 882 (Tex.

App.—Dallas 2007, pet. denied). Thus, a legal sufficiency challenge fails.

       When reviewing an issue asserting that the evidence is factually insufficient to support a

finding, we set aside the finding only if, after considering all of the evidence in the record pertinent

to that finding, we determine that the credible evidence supporting that finding is so weak, or

contrary to the overwhelming weight of the evidence, that the evidence should be set aside and a

new trial ordered. Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on reh’g).




                                                 –24–
       Mian’s issue does not challenge a specific fact finding, but it appears to concern the

damages the jury found. Mian’s appraisers opined that the property was unviable after the taking,

and gave the jury two figures for total compensation $13,600,101 and $19,100,000. On the other

hand, the State’s appraisers opined that the property was viable post-taking and offered total

compensation figures of $764,970 or $1,027,927. As previously discussed, these opinions were

supported by facts, market data, and significant analysis.

       The jury found that the fair market value of the taken tract was $286,350 and the damages

to the remaining property resulting from the taking $900,000. Whether the jury was convinced of

the market value derived from a particular market value methodology goes to the credibility and

weight given to the experts’ testimony, of which the factfinder is the sole judge. City of Sherman

v. Wayne, 266 S.W.3d 34, 48 (Tex. App.—Dallas 2008, no pet.). Indeed, “a jury hearing opinion

and all testimony bearing on a condemned property’s market value is enlightened to give weight

to the evidence and render its own conclusion.” Collin Co. v. Hixon Family P’ship, Ltd., 365
S.W.3d 860, 870 (Tex. App.—Dallas 2012, pet. denied). Other than the expert challenges we have

already addressed, Mian does not explain how, nor does the record reflect that, the jury’s findings

are so contrary to the overwhelming weight of the evidence that they must be set aside. See Pool,
715 S.W.2d at 635. We resolve Mian’s fourth issue against it.

C.     Fourth Issue: Is there cumulative error requiring reversal?

       Mian’s fourth issue globally argues that “as discussed in its brief” “there were multiple

errors made by the trial court that, when considered together, lead to the rendition of an improper

judgment.” Accordingly, Mian requests that we remand the case for a new trial.

       Assuming that this global reference to error previously argued was sufficiently briefed, we

have concluded that there was no error. It necessarily follows that there was no cumulative error.

See In re BCH Development, LLC, 525 S.W.3d 920, 930 (Tex. App.—Dallas 2017) (orig.


                                               –25–
proceeding) (when there are no errors, we reject cumulative error arguments). We thus resolve

Mian’s fourth issue against it.

                                      III. CONCLUSION

       Having resolved all of Mian’s arguments against it, we affirm the trial court’s judgment.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


171385F.P05




                                              –26–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THE MIAN DEVELOPMENT                                On Appeal from the County Court at Law
 CORPORATION, Appellant                              No. 5, Dallas County, Texas
                                                     Trial Court Cause No. CC-14-03073-E.
 No. 05-17-01385-CV          V.                      Opinion delivered by Justice Whitehill.
                                                     Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant THE MIAN DEVELOPMENT CORPORATION.


Judgment entered July 18, 2019




                                              –27–